Case 2:18-cv-00531-ODW-FFM Document 25 Filed 03/28/19 Page 1 of 2 Page ID #:121



 1

 2                                                                                JS-6

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA

 9   NOEMI GALVEZ,                         Case 2:18-CV-00531-ODW(FFMx)
10                    Plaintiff,            ORDER GRANTING DISMISSAL
                                            OF THE ENTIRE ACTION
                                            WITHOUT PREJUDICE
11        v.
12   OPTIO SOLUTIONS, LLC,
13                    Defendant.
14

15

16

17

18

19

20

21
                                            1
Case 2:18-cv-00531-ODW-FFM Document 25 Filed 03/28/19 Page 2 of 2 Page ID #:122



 1         Pursuant to Plaintiff’s Notice of Voluntary Dismissal (ECF No. 24) and Federal
     Rule of Civil Procedure 41(a)(2):
 2
           IT IS HEREBY ORDERED that:
 3
           1.    The entire action and all claims asserted therein are hereby DISMISSED
 4               without prejudice; and
           2.    All dates and deadlines in this action are VACATED and taken off calendar.
 5

 6
           IT IS SO ORDERED.
 7         March 28, 2019

 8
                                          ____________________________________
 9
                                                   OTIS D. WRIGHT, II
10                                          UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21
                                               2
